The opinion of the court was delivered by
Mason, J.:
This case was submitted with In re Mary Irby, Petitioner, for a writ of habeas corpus, with which it is in all respects similar, and the same order will be made.
Harvey, J., dissenting.
(Filed June 9, 1923.)
The health officer having upon May 29, 1923, filed in this court a certificate that upon due consideration of the petitioner’s application on its merits he had concluded that the interests of the public required its denial, the application for a writ is denied.